He. Justice Gary delivered the opinion on the Court. The appellee filed this bill for a divorce from the appellant charging him, inter alia, with adultery. This charge the court found to be true. The only question presented by the brief of the appellant is whether that finding is consistent with the evidence. That these parties are still young—that for four or five years before the trial, between them “ the rites mysterious of connubial love ” had been suspended—that he was much in the habit of spending his evenings in not infrequent drinks, billiards, and attending the theatres—is abundantly shown by the record. The charge of adultery rests mainly—indeed it may be said wholly—upon the testimony of the appellee, two detectives, a girl who did the housework for these parties, and one lawyer not connected with this case, who all say (they being specially engaged in watching) that on the night of January 27, 1892, the appellant went to a house (we will not make this opinion a directory) a little after eleven o’clock, and was there seen with a woman lightly clad— though the witnesses differ in describing the color and name of the garment—seated on his lap. The going to the house is not denied, but the woman, as well as the inferred character of the house, is denied by the appellant and several witnesses. And four of these witnesses for the appellee and one other for her, testify that the appellant left the house the next morning between nine and half past nine o’clock, while he and his witnesses say that he remained in the house but a few minutes. Other visits to other houses were alleged and admitted, but the duration of the stay denied. One being accounted for on the plea that the appellant knew that he was being followed and wanted to, but did not, discover by whom— and the others, to places whose proprietors were feminine, as being business calls, in his professional character as a lawyer, made at convenient hours shortly before midnight, except one, which was ended as early as nine o’clock. On such testimony,, delivered orally in the presence of the judge of the Circuit Court, his decision as to where the truth lay can not be questioned, and the decree must be affirmed.,